Citation Nr: 0514794	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1948 to October 
1951 and from January 1952 to April 1955.  He died in 
November 2001.  The appellant is the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The appellant and her son testified before the undersigned at 
a Travel Board hearing in March 2004.  A transcript of that 
hearing has been associated with the claims folders.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in November 2001; the death certificate 
lists the cause of death as lung cancer.  

3.  At that time of his death, the veteran had the following 
service-connected disabilities: post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling from August 
5, 1993; gunshot wound to the left thigh, Muscle Group XIII, 
rated as 30 percent disabling from February 23, 1984; and 
appendectomy, rated as noncompensable (zero percent 
disabling).

4.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of service or any 
service-connected disability.    


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.310, 3.312 
(2004).

2.  Entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a June 2003 letter, the VAMROC advised the 
appellant of the evidence needed to substantiate each claim 
and explained what evidence VA was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible to provide.  In 
addition, the September 2003 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Accordingly, the 
Board finds that the VAMROC has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided VCAA notice in June 2003, after the January 2003 
rating decision on appeal.  However, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error) and Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

In addition, the Board notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although the VCAA notice letter to the appellant does not 
specifically contain this request, the Board finds that she 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  That letter specifically 
identified certain evidence that the VAMROC would secure.  It 
also asked the appellant to identify any other private, VA, 
or military medical treatment, as well as any other 
information or evidence she wanted the VAMROC to secure.  In 
addition, the letter asks the appellant to provide any other 
additional evidence.  The VAMROC has properly pursued 
obtaining all evidence described by the appellant.  In this 
case, the Board finds no indication of defective notice that 
is prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the Board finds no 
indication that relevant evidence remains outstanding.  The 
appellant has submitted some VA medical evidence dated in 
1988, 1993, and 1996.  She has not identified any additional 
pertinent VA records that should be secured and has not 
authorized VA to obtain any private medical evidence.  As 
discussed in detail below, the Board finds no evidence that 
would trigger VA's duty to obtain a medical opinion in this 
case.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. 
§ 5103A(d)).  Accordingly, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  







II.  Analysis

1.  Service Connection for the Cause of the Veteran's Death

The law provides that DIC may be awarded to a surviving 
spouse upon the service-connected death of the veteran, with 
service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 U.S.C.A. 
Chapter 11.  Generally, a veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.1(k), 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

In this case, the veteran died in November 2001.  The death 
certificate lists the cause of death as lung cancer.  

At that time of his death, the veteran had the following 
service-connected disabilities: post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling from August 
5, 1993; gunshot wound to the left thigh, Muscle Group XIII, 
rated as 30 percent disabling from February 23, 1984; and 
appendectomy, rated as noncompensable (zero percent 
disabling).  

The Board notes that there is no evidence of lung cancer in 
service or for many years thereafter, such that there is no 
reason to establish service connection on the basis of 
chronicity in service, continuous symptoms thereafter, or as 
a presumptive chronic disease.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.303, 3.307.

Moreover, the Board finds no competent evidence of a nexus 
between the cause of the veteran's death and his period of 
service or any service-connected disability.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  That is, there is simply no medical evidence that 
establishes a link between the veteran's fatal lung cancer 
and his period of service or the service-connected PTSD, 
gunshot wound, or appendectomy.  In fact, when questioned 
during the March 2004 Travel Board hearing, the appellant was 
unable to identify any medical evidence that found a 
relationship between the cause of the veteran's death and his 
period of service or any service-connected disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.      


2.  DIC Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for ten 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service. Id.  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22(c).      
      
In this case, at the time of his death, the veteran had 
several service-connected disabilities, listed above.  The 
combined service-connected rating was 100 percent from August 
5, 1993.  Thus, the veteran did not have total disability for 
a period of ten or more years immediately preceding his 
death.  Therefore, the veteran is not a "deceased veteran" 
for purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

In the instant appeal in favor of DIC pursuant to 38 U.S.C.A. 
§ 1318, the appellant argues that the veteran was 
"hypothetically entitled" to a 100 percent disability 
rating from January 1989.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  However, the statute and regulation 
applicable to the appellant's claim, discussed above, do not 
provide for DIC benefits under "hypothetical entitlement" 
situations.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).

Moreover, the appellant's argument is essentially that the 
veteran was entitled to an earlier effective date for service 
connection for PTSD.  Review of the claims folder reveals 
that the veteran pursued this issue during his lifetime.  
Historically, the veteran submitted his original claim for 
service connection for PTSD in January 1989.  The VAMROC 
denied the claim in April 1989 when the veteran failed to 
respond to its request for information.  The veteran 
submitted another claim for service connection for PTSD on 
August 5, 1993.  The VAMROC ultimately granted service 
connection and established a 100 percent disability rating 
for PTSD effective from the date of the August 5, 1993 claim.  
The veteran continued to seek an earlier effective date for 
the award, specifically January 1989, alleging that he was 
unable to respond to the VAMROC's request for information 
because he was incapacitated due to his PTSD.  In an August 
1999 decision, the Board denied an effective date earlier 
than August 5, 1993 for service connection for PTSD.  There 
is no indication that the veteran appealed the Board decision 
to the U.S. Court of Appeals for Veterans Claims; therefore, 
the Board decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.

VA regulations specify that, except with respect to a claim 
for benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106.  Therefore, in the 
appellant's current claim for benefits under 38 U.S.C.A. § 
1318, the Board's August 1999 denial of an effective date 
earlier than August 5, 1993 for service connection for PTSD 
is binding. Id.  Moreover, the Board emphasizes that, in 
support of her current appeal, the appellant makes the same 
arguments and presents the same evidence the Board considered 
at the time of the final August 1999 decision.  Thus, there 
is no legal basis to reconsider the issue.  See generally 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) (principles of 
finality and res judicata apply to agency decisions); Hazan 
v. Gober, 10 Vet. App. 511 (1997) (appellant is collaterally 
estopped from relitigating the same issue based on the same 
evidence)
 

ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, 
      Board of Veterans' Appeals


 Department of Veterans Affairs


